Results of theThree- and Nine-months Periodsended September 30, 2007 Columbia Laboratories, Inc. November 8, 2007 2 Under The Private Securities LitigationReform Act Of 1995 Safe Harbor Statement Except for historical information contained herein, certain statements of Columbia Laboratories, Inc.’sexpectations made in this presentation constitute forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Suchforward-looking statements involve certain risks and uncertainties. Those statements include statementsregarding the intent, belief or current expectations of Columbia Laboratories and its management team.Investors are cautioned that any such forward-looking statements are not guarantees of future performanceand involve risks and uncertainties, and that actual results may differ materially from those projected in theforward-looking statements. Given these uncertainties, investors should not place undue reliance on theseforward-looking statements. Factors that might cause future results to differ include, but are not limited to, thefollowing: the successful marketing of CRINONE® 8% (progesterone gel), PROCHIEVE® 8% (progesteronegel), PROCHIEVE 4% (progesterone gel), and STRIANT® (testosterone buccal system) in the U.S.; the timelyand successful development of new products, including vaginal lidocaine to prevent and treat dysmenorrhea,and new indications for current products, including PROCHIEVE 8% to reduce the risk of preterm birth inwomen with a short cervix in mid-pregnancy; the timely and successful completion of clinical studies, includingthe clinical studies for our vaginal lidocaine product candidate and the planned Phase III study of PROCHIEVE8% in short cervix patients; success in obtaining acceptance and approval of new products and new indicationsfor current products by the FDA and international regulatory agencies, the impact of competitive products andpricing; competitive economic and regulatory factors in the pharmaceutical and healthcare industry; generaleconomic conditions; and other risks and uncertainties that may be detailed, from time-to-time, in Columbia’sreports filed with the Securities and Exchange Commission. Columbia Laboratories undertakes no obligation topublicly update any forward-looking statements. 3 Agenda • Introduction Bob Mills Chief Executive Officer • Financial results Jim Meer Chief Financial Officer • Business update Bob Mills — CRINONE business — R&D initiatives • Short Cervix Data George Creasy, MD VP - Clinical Research • Q&A Period 4 Q3 2007 Q3 2006 Net Revenues $7.3 $4.9 Gross profit 5.6 2.8 Loss from operations (1.9) (2.3) Net loss (3.9) (2.6) $ in millions Financial Highlights: Three Months 5 9 months2007 9 months2006 Net Revenues $21.3 $15.0 Gross profit 14.7 8.7 Loss from operations (5.6) (6.3) Net loss (11.4) (7.8) $ in millions Financial Highlights: Nine Months 6 CRINONE / PROCHIEVE • Progesterone sales were $5.0 million in Q3 ’07 — 17% increase over Q2 ‘07 — 51% increase over Q3 ‘06 • Sales force expansion to 30 representatives — 7 new west coast territories filled — Target 560 reproductive endocrinologists — Target 2300 Ob/Gyn’s with infertility practices • September ‘07 agreement with DesignRxclusive to increase exposure to cash-paying infertility patients 7 PROCHIEVE 4% DEAL • Licensed U.S. marketing rights to Ascend Therapeutics — 5-year term — Begins Jan. 1, 2008 • Why partner with Ascend? — Broad sales force reach • 100 reps calling on 14,000 MDs likely to write PROCHEIVE 4% for secondary amenorrhea • CBRX WHC marketing 100% infertility and pregnancy support-focused 8 5.6 million women frequently miss work Lidocaine for Dysmenorrhea • Phase II clinical trial design — Randomized, double-blind, placebo-controlled cross-over study — 75-patients • Timeline ü Initiated study June ‘07 ü Began enrollment August ‘07 ü Added 2 additional sites October ‘07 — Complete enrollment Q1 ’08 — Announce results Q2 ’08 — File NDA with FDA 1H ‘09 PROCHIEVE 8% for the Preventionof Preterm Birth 10 Presentation Outline • Background • Trial design • Baseline characteristics • Study Results • Secondary Results - Short Cervix Analyses • Infant Outcomes • Fonseca Short Cervix Result • Conclusions Background 12 * Based on the c-index (the area under the receiver-operating curve) Risk Factors for Preterm Birth (PTB) To & Nicolaides et al 2006 Ultrasound Obstet Gynecol • 39,284 cases with 22-24 week ultrasound and delivery date • The highest magnitude of accuracy* for predicting delivery < 37 weeks — Short Cervix 61.2% — Adding previous PTB history 65.6% — Adding previous PTB history and age, ethnicity, BMI, cervical surgery 66.7% Short cervix was the most important single predictor of PTB Trial Design 14 Study Endpoints • Primary — Reduction in the frequency of preterm birth <32 wks • Secondary — Reduction in the frequency of preterm birth <37, 35, and 28 wks — Neonatal morbidity — Delay in delivery after treatment with tocolysis — Reduction in the frequency of preterm birth in short cervix patients • Safety Assessments — Maternal adverse events 15 Summary of Study Design FeaturesKey Difference from Prior Studies • Double-blind, placebo-controlled, multicenter • 1:1 randomization ratio • Previous spontaneous preterm birth (<35 weeks) • Baseline cervical length on all subjects • Exclusion: — Multiple gestations — Cerclage being considered — Contraindications to PROCHIEVE Baseline Characteristics 17 Very high risk study population Results (ITT Population) -Baseline Characteristics • Baseline characteristics of ITT population equivalent in PROCHIEVE & placebo arms for all criteria • Cervix Length: 3.7 cm • Compliance: 96% • Median GA at Start: 19 weeks • GA of Previous PTB: 30 weeks • Previous PTB < 32 wks: 56% • ≥ 2 prior PTBs: 25% Study Results 19 Study Results • Primary result: no apparent treatment effect in women with only a history of PTB (not responders to progesterone) • Secondary results: Women with short cervix at baseline are responders to treatment Secondary Results:Short Cervix Analyses DeFranco Publication 21 PROCHIEVE Placebo CL <3.2 cm; n172 (83 PROCHIEVE, 89 Placebo) CL ≥3.2 cm; n437 (226 PROCHIEVE, 211 Placebo) n611 (309 PROCHIEVE, 302 Placebo) Kaplan Meier Curvesfor Time to Delivery: Overall and byQuartiles of CervicalLength at Baseline 22 The Kaplan-Meier method was used for calculation (Wilcoxon p 0.37, log-rank p 0.34) PROCHIEVE (n83) Placebo (n89) CL ≤ 3.2 cm (n172) Probability of patients with baseline cervical length ≤ 3.2 cm (first quartile) remaining undeliveredaccording to treatment group 23 The Kaplan-Meier method was used for calculation (Wilcoxon p 0.043, log-rank p 0.057) PROCHIEVE (n58) Placebo (n58) CL ≤ 3.0 cm (n116) 33 investigators Probability of patients with baseline cervical length ≤ 3.0 cm remaining undelivered according to treatmentgroup 24 PROCHIEVE (n19) Placebo (n27) Fishers Exact Test @ ≤ 32 weeks: 0% PROCHIEVE versus 29.6% Placebo (p 0.014) CL < 2.8 cm (n46) 22 investigators Probability of patients with baseline cervical length < 2.8 cm remaining undelivered according to treatmentgroup Infant Outcomes 26 p0.016 All Cervical Lengths CL < 2.8 cm % CL ≤ 3.0 cm % % p0.077 p0.16 Placebo PROCHIEVE Admissions to the NICU 27 # # All Cervical Lengths CL < 2.8 cm # CL ≤ 3.0 cm p0.026 p0.05 p0.013 Placebo PROCHIEVE Average Infant NICU Days 28 % All Cervical Lengths CL ≤ 3.0 cm % % p0.061 p0.09 CL < 2.8 cm P0.8 Placebo PROCHIEVE Respiratory Distress Syndrome (RDS) 29 All Cervical Lengths CL ≤ 3.0 cm CL < 2.8 cm Placebo PROCHIEVE Average Birth Weight (grams) 30 Placebo PROCHIEVE 8% Gestational age at delivery 35.5 weeks 37.1 weeks Admissions for PTL 7 (26%) 6 (32%) Time to delivery after therapyfor PTL 10 days 43 days (All Randomized Patients) Secondary Outcomes in Patients withBaseline CL ≤ 2.8 cm Fonseca Short Cervix Result 32 Treatment: Vaginal micronized progesterone 24-34 weeks gestation Perinatal Outcome: No significant improvement Gestational Age (days) Conclusions 34 Conclusions of Largest Singleton Study toPrevent Preterm Birth with Progesterone • The efficacy of progesterone to prevent PTB in women with only a history of a prior PTB is inconclusive • Vaginal progesterone prevents PTB in women with mid-pregnancy cervical shortening — Supported by two recent trials (Fonseca, DeFranco) • Vaginal progesterone gel initiated at 18-23 weeks gestation in patients with a short cervix is associated with improved neonatal outcomes — The first trial with this finding • Vaginal progesterone gel is not associated with miscarriage 35 Prochieve's Role in Extending Gestation: NewAdvances, New Therapies (PREGNANT) Study • Phase III Study Design — Randomized 1:1, double blind, placebo controlled — 300 women with cervical length between 1.0 - 2.0 cm — 15 - 25 centers (international) — Primary outcome: a reduction in preterm births ≤ 32 weeks vs. placebo — Trend in improved infant outcomes • Timeline — Initiate study Q4 ‘07 — Begin patient enrollment Q1 ‘08 — Complete patient enrollment mid - ‘08 — Last birth Q4 ‘08 / Q1 ‘09 — Announce results Q1 ‘09 36 $1.6 Billion Total Market Opportunity $250 million marketpotential 4.1 Million BirthsAnnually >2.5 - 3.0 cm(20%) $1.05 billion market potential > 2.0 - 2.5 cm(5.25%) 1.0 - 2.0 cm(4.75%) $275 million marketpotential 16 weeks X $80.0 week $1,280 per patient PROCHIEVE 8% U.S. Market Opportunity Question and Answer Period Columbia Laboratories, Inc.
